DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is responsive to the applicants’ amendment filed on 08/11/2022.
	Claim 6 has been amended.  Claim 14 has been added.  Overall, claims 1-14  are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-2, 4, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Manole et al. (Manole) (U.S. Patent Application Publication Number 2005/0123418)  in view of  any one of Kelly (Patent Number 3,426,735) or Goto et al. (Goto) (U.S. Patent Application Publication Number 2013/0129552A1).
Regarding claim 1, as shown in Figs. 1-7, Manole discloses a rotary compressor arrangement 20 comprising: a stationary member 98 centered at a shaft axis and a rotary member 70 rotating around the stationary member; the stationary member 98 and the rotary member 70 being inside a hermetically sealed inner volume within the rotary compressor arrangement 20; a stator 66 with a winding arrangement (see page 3, para. [0041]) generating an electromagnetic force inside the stator 66, the stator 66 being arranged outside of the hermetically sealed inner volume; a plurality of magnets 72 directly attached to the rotary member and facing the winding arrangement in the stator 66 such that the rotary member 70 is entrained in rotation by a rotating electromagnetic field from the stator; a rolling member 84 eccentrically arranged with respect to the stationary member  98 such that at least one compression chamber is created between them; an upper plate  38 and a lower plate 40 arranged at an upper part and a lower part, respectively, of the rolling member 84, sealing the at least one compression chamber (see page 4, para. [0044] to para. [0045]) created between the stationary member 98 and the rolling member 84. However,  Manole fails to disclose at least one segment element arranged between the upper and lower plates to allow a tight sealing of at least one compression chamber and the movement of the rolling member , the at least one segment element comprising a low friction material.
Kelly (as shown in Fig. 2) or Goto (as shown in Figs. 1-3 and 6) teaches at least one segment element (5b in Kelly; 22 in Goto) arranged between the upper and lower plates (10, 11 in Kelly; 11, 12 in Goto) to allow a tight sealing of the at least one compression chamber and the movement of the rolling member, the at least one segment element comprising a low friction material (see col. 5, lines 38-40 in Kelly; see page 3, para. [0036] to para. [0044] in Goto). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the at least one segment element being made the low friction material, as taught by any one of Kelly or Goto in the Manole apparatus, since the use thereof would have prevented a seizure on end surfaces of the rotor/rolling member, reduced the cost of the manufacturing and provided the compressor that is enhances system efficiency. 
It is noted that the limitations after the phrase “…such that…” sets forth a desired result and does not further limit the claim.
	Regarding claim 2, Manole discloses: further comprising at least one satellite element 78 entrained in rotation by the rotary member 70; and the at least one satellite element 78 orbiting at an offset axis and entraining in rotation the rolling member 84 and ensuring a contact between the stationary member 98 and the rolling member 84.    
	Regarding claim 4, Manole discloses wherein the rotary member 70 is configured as a cylinder, the plurality of magnets 72 being directly attached in an external diametric circumference of it (see Fig. 7).   
	Regarding claim 5, Manole discloses wherein the satellite elements 78 are mounted over bearings (not numbered; however, clearly seen in Figs. 4 and 7).    
	Regarding claim 9, Manole discloses further comprising at least one sealing piston 102 slidable within the stationary member 98 during rotation of the rolling member 84 creating at least one compression chamber whose volume is decreased by rotation of the rolling member 84 so that a compressible fluid is compressed before being discharged (see page 4, para. [0043] to para. [0045]).    
	Regarding claim 10, Manole discloses wherein the compressible fluid comprises a refrigerant gas.
	Regarding claim 11, Manole discloses wherein lubricating oil (see page 4, para. [0046])  is also provided with the compressible fluid.
2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manole in view of  any one of Kelly or Goto. 
	Regarding claim 13, Manole discloses a cooling/refrigerating system (see page 2,para. [0016], page 3, para. [0040] and page 4, para. [0047] to para. [0049]) comprising: a stationary member 98 centered at a shaft axis and a rotary member 70 rotating around the stationary member; the stationary member and the rotary member being inside a hermetically sealed inner volume within the rotary compressor arrangement; a stator 66 with a winding arrangement (see page 3, para. [0041]) generating an electromagnetic force inside the stator, the stator 66 being arranged outside the hermetically sealed inner volume; and a plurality of magnets 72 directly attached to the rotary member 70 and facing the winding arrangement (see page 3, para. [0041]) in the stator 66 such that the rotary member 70 is entrained in rotation by a rotating electromagnetic field from the stator 66; a rolling member 84 eccentrically arranged with respect to the stationary member  98 such that at least one compression chamber is created between them; an upper plate  38 and a lower plate 40 arranged at an upper part and a lower part, respectively, of the rolling member 84, sealing the at least one compression chamber (see page 4, para. [0044] to para. [0045]) created between the stationary member 98 and the rolling member 84. However, Manole fails to disclose at least one segment element arranged between the upper and lower plates to allow a tight sealing of at least one compression chamber and the movement of the rolling member , the at least one segment element comprising a low friction material.
Kelly (as shown in Fig. 2) or Goto (as shown in Figs. 1-3 and 6) teaches at least one segment element (5b in Kelly; 22 in Goto) arranged between the upper and lower plates (10, 11 in Kelly; 11, 12 in Goto) to allow a tight sealing of the at least one compression chamber and the movement of the rolling member, the at least one segment element comprising a low friction material (see col. 5, lines 38-40 in Kelly; see page 3, para. [0036] to para. [0044] in Goto). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the at least one segment element being made the low friction material, as taught by any one of Kelly or Goto in the Manole apparatus, since the use thereof would have prevented a seizure on end surfaces of the rotor/rolling member, reduced the cost of the manufacturing and provided the compressor that is enhances system efficiency. 
It is noted that the limitations after the phrase “…such that…” sets forth a desired result and does not further limit the claim.
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of  any one of Kelly or Goto as applied to claims 1-2 above, and further in view of legal precedent.
	The modified Manole discloses the invention as recited above; however, the modified Manole fails to disclose at least a pair of satellite elements is arranged in height in the rotary member in such a way that the magnets are located between them.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the magnets being located between the pair of satellite elements in height in the rotary member, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).
4. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manole over in view of  any one of Kelly or Goto as applied to claim 1 above, and further in view of legal precedent.
	The modified Manole discloses the stator 66 being an integral part of the motor housing (see Fig. 7); however, the modified Manole fails to disclose the stator comprises a laminated magnetic core embedded in a resin material.	
	Official notice is taken that it is well known the stator comprises a laminated magnetic core embedded in a resin material. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the stator having a laminated magnetic core embedded in a resin material of the Manole apparatus, as a matter of engineering expediency.
	Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the stator comprising a laminated magnetic core embedded in a resin material. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the resin material would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  


5. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manole over in view of  any one of Kelly or Goto as applied to claim 1 above, and further in view of legal precedent.
	The modified Manole discloses the invention as recited above; however, the modified Manole fails to disclose wherein a distance separating the winding arrangement and the plurality of magnets 72 being less than around 1mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the distance separating the winding arrangement and the plurality of magnets 72 being less than around 1mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
6. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manole over in view of  any one of Kelly or Goto as applied to claim 1 above, and further in view of legal precedent.
	The modified Manole discloses the invention as recited above; however, the modified Manole fails to disclose wherein the low friction material having a coefficient of friction below 0.4.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the low friction material having a coefficient of friction below 0.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
	Note that the subject specification fails to provide a specific reason for choosing the low friction material having a coefficient of friction below 0.4
Allowable Subject Matter
7. 	Claim 6: the dependent claim 6 has been rewritten in independent form including all the limitations of the base claim and any intervening claim; therefore, claim 6 is allowed over the prior art of record.
8.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Response to Arguments
9.	The applicants’ arguments filed on 08/11/2022 have been fully considered but they are not completely persuasive. Claims 1-14 are pending in this application. 
	- Applicants assert that “Here, none of the cited references even suggest “5b” in Kelly or “22” in Goto has the benefits of preventing a seizure on end surfaces of the rotor/rolling member, reducing the cost of the manufacturing and/or providing the compressor that is enhances system efficiency” (see Remarks section, page 8, lines 3-5).  The examiner respectfully disagrees.

a/. The text on lines 8-10 of column 3 in Kelly ‘735 reads as follows: 
“the length of the rotor in the working cavity must be a close fit to the inside faces of the end flanges of the flanged cylinder in order to prevent compression leakage” (emphasis added by examiner).  

And the text on lines 38-43 of column 5 in Kelly ‘735 reads as follows:
“The flanged cylinder 5 is made up of a high alloy steel cylinder 5a and two identical steel end rings 5b which are secured to the cylinder 5a by the multiple flat head screws 5c. The flanged cylinder must be made pressure tight within its cross-sectional U shape and have extremely fine finished interior surfaces with RMS 16 being the maximum.” 

Accordingly, Kelly ‘735 is merely relied upon for its teaching up at least one segment element 5b arranged between the upper and lower plates 10, 11 to allow a tight sealing of the at least one compression chamber and the movement of the rolling member 6, the at least one segment element 5b comprising a low friction material (read by the examiner as the steel end rings 5b have a low friction characteristic). Therefore, the examiner maintains that one of ordinary skill would have found it obvious to utilize the at least one low friction segment element 5b as taught by Kelly ‘735 for allowing a tight sealing the rolling member 6 and preventing compression leakage or preventing a seizure on end surfaces of the rotor/rolling member 6 by air gap between the end surfaces of the rotor/rolling member 6 and  the at least one low friction segment element 5b.

b/. The abstract of the Goto ‘552 states that:
“Concave portions 11C and 12C having the same depth are respectively formed in inner wall surfaces 11A and 12A of the closing members 11 and 12, and the concave portions 11C and 12C are filled with synthetic resin coatings 22. Accordingly, the surfaces of the synthetic resin coatings 22 are flush with the inner wall surfaces 11A and 12A located outwardly adjacent thereto (a left side in the drawing).   
	The rotary compressor 1 which can prevent a seizure on end surfaces 6A and 6B of the rotor 6, and can be manufactured at low cost can be thereby provided.”  (emphasis added by examiner).  
 
	The para. [0015] of the Goto ‘552 described as:
“[0015] In accordance with the aforementioned configuration, the dimensions of the concave portion and the synthetic resin coating can be easily controlled in a process for manufacturing the two closing members. Also, the synthetic resin coating in the above concave portion is flush with the inner wall surface, so that a rotary compressor which can prevent a seizure between an end surface of the rotor and the synthetic resin coating as a thrust surface, and can be manufactured at lower cost than conventional compressors can be provided.”

	It is noted that in para. [0044], lines 19-24 to page 4, lines 1-6 and para. [0047] of the Goto ‘552 described as: 
“[0044]…Thus, even when the end surfaces 6A and 6B of the rotor 6 and the above synthetic resin coatings 22 as the thrust surfaces come into contact with each other, the annular projections 22B, as the substantial thrust surfaces, located in abutment between the annular grooves 22A of the synthetic resin coatings 22 come into contact with the end surfaces 6A and 6B of the rotor 6. That is, the thrust surfaces have a smaller sliding area as compared to a case in which the entire surfaces of the synthetic resin coatings 22 are formed as flat surfaces. Accordingly, the seizure between the end surfaces 6A and 6B of the rotor 6 and the synthetic resin coatings 22 can be favorably prevented.”

“[0047]…. Moreover, when MoS.sub.2 is added to the above synthetic resin coatings 22, the lubricant oil retention of the synthetic resin coatings 22 is further improved, so that the seizure can be prevented by the sliding heat generation and low friction by MoS.sub.2.”( emphasis added by examiner);

	and the para. [0045], lines 10-15 of the Goto ‘552 states:
“…..Accordingly, the compression efficiency can be improved by suppressing compression leakage of the refrigerant gas from a high-pressure side to a low-pressure side within the compression space 14, and the operation efficiency of the rotary compressor 1 can be eventually improved.” (emphasis added by examiner).

Accordingly, the combination of the Manole, Kelly and Goto does arrive to the applicants’ invention as claimed.

- Additionally, the examiner recognizes that references cannot be arbitrarily combined and that there must be some reasons why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 1 70 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969).  
Therefore, the rejection of claims 1-5 and 7-13 is maintained.
10.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

	
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746